Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claims 1 and 6, the limitation “…wherein a demodulating facility and the vibrating element are part of a same unit” is not disclosed in the specification. 
close [0006, 0011]. See further a rejection under 35 U.S.C. 112(b) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With regards to Claims 1 and 6, the limitation “…a vibratory fluid meter that reduces cross talk between an excitation signal and a pick up signal” is indefinite because it is unclear what the patentable boundaries of the italicized feature are.  This limitation describes intended use result without clear boundaries.
For the purpose of a compact prosecution and in light of the Applicant Arguments/Remarks dated 1/14/2022, under the BRI, the Examiner interpreted this limitation as a broadly claimed measure to reduce a cross-talk between closely spaced signals (wires).

Claims 1 and 6, the limitation “…wherein a demodulating facility and the vibrating element are part of a same unit” is indefinite. The specification is silent with regards to the “same unit” (see a rejection under 35 U.S.C. 112(a) above) and, if the Applicant interprets sensor body 12 (Fig.1) as “same unit” based on this figure, then it is unclear why a vibronic fill-level measuring device 1 (D'ANGELICO [0032], Fig.1) “does not disclose that a demodulating facility and the vibrating element are part of a same unit” (Applicant Arguments/Remarks dated 1/14/2022, p.4).
For the purpose of a compact prosecution and under the BRI, the Examiner interpreted “same unit” as same device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sascha D’Angelico et al. (US 20180024097), hereinafter ‘D’Angelico’, submitted in IDS dated 9/16/2019, in view of Shrinivas G. Joshi et al. (US 2016/0223497), hereinafter ‘Joshi’, and further in view of Gary Howard (US 5065133), hereinafter ‘Howard’.

With regards to Claim 1, D’Angelico discloses
A method of driving a vibrating sensor (Abstract; [0001];) for a vibratory fluid meter (a vibronic fill-level measuring device 1 [0032]),  said sensor having a vibrating element (oscillatable unit 4 [0032]; 4, Fig.1); and drive (unit 4 is excited by means of an electromechanical transducer unit 5 (not shown) [0045]; excitation-/receiving unit 5 [0032]) and signal processing electronics (electronics unit 6 [0032]) spaced from said vibrating element (Fig.1), wherein said method comprises transmitting a signal to excite said vibrating element as an amplitude modulated frequency signal (The excitation signal 7 for driving the oscillatable unit 4 is, according to the invention, composed of an excitation carrier signal 8 and an excitation modulation signal 9, and is shown, by way of example, in FIG. 2a as a function of time [0033]; an excitation carrier signal 8 and an excitation modulation signal 9 [0033]; Modulated onto this signal is the excitation modulation signal 9 (signal b) [0046]; the received modulation signal 12 [0033]; signal 12, Fig.2b), wherein a demodulating facility and the vibrating element are part of a same unit (AGC 14 in electronics unit 6 and the vibrating element, oscillatable unit 4 are part of a same unit (fill-level measuring device 1, as shown in Fig. 1 and discussed in [0032]; Within the AGC 14, the received signal 10 (signal e) is then freed of the modulation 
However, D’Angelico does not specifically disclose exciting said vibrating element as an amplitude modulated high frequency signal and a vibratory fluid meter that reduces cross talk between an excitation signal and a pick up signal.
Joshi discloses exciting said vibrating element as an amplitude modulated high frequency carrier signal [0006, 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi to excite said vibrating element as an amplitude modulated high frequency carrier signal  (The modulator 74 performs this modulation in order to produce a combined output signal 76 that is transmitted from the antenna 46, Joshi [0045]) and as known in the art for transmitting low frequency signals from the vibrating element without losing energy.
Howard discloses a method that reduces cross talk between closely spaced transmitted and received signals (wires) (Using two distinct frequencies (e.g. one frequency for transmitting and a different frequency for receiving) on the twisted pair wire will effectively remove cross-talk between wire pairs. This is in distinct contrast to conventional use of twisted pair wires wherein the wide frequency range often leads to undesirable cross-talk. Variations on the multi-frequency approach may also be used to allow for transmitting and receiving on the same wire pair or for multiplexing a variety of digital signals or AC power on a single transmission line (Col.8, Lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, and further in 

With regards to Claim 6, D’Angelico in view of Joshi discloses the claimed limitations as discussed in Claim 1.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, further in view of Howard, in further view of Gordon R. Parr (US 4751479), hereinafter ‘Parr’.
With regrds to Claim 2, D’Angelico in view of Joshi, further in view of Howard discloses the claimed invention as discussed in Claim 1.
However, D’Angelico does not specifically disclose that the drive and processing electronics are connected to the vibrating element by un-screened cable.
Parr discloses connections via un-screened cable (The cable 22 need not be screened, thereby keeping its size and weight to a minimum, Col.3, Lines 16-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, further in view of Howard, in further view of Parr to connect the drive and processing electronics to the 

With regards to Claim 7, D’Angelico in view of Joshi, further in view of Howard, in further view of Parr discloses the claimed limitations as discussed in Claims 2 and 6.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, further in view of Howard, in further view of Alfred Weissner (US 2144950), hereinafter ‘Weissner’.

With regards to Claim 3, D’Angelico in view of Joshi, further in view of Howard discloses the claimed invention as discussed in Claim 1.
However, D’Angelico does not specifically disclose driving two vibrating elements from a single pair of wires, one drive signal being transmitted as a low frequency signal and one signal being transmitted as an amplitude modulated signal on a high frequency carrier.
Weissner discloses single pair of wires used for transmitting one signal as a low frequency signal and one signal being transmitted on a high frequency carrier (Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, further in view 

With regards to Claim 8, D’Angelico in view of Joshi, further in view of Howard, in further view of Weissner discloses the claimed limitations as discussed in Claims 3 and 6.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, further in view of Howard, in further view of Wayne Cheung (US 5615065), hereinafter ‘Cheung’.

With regards to Claim 4, D’Angelico in view of Joshi discloses the claimed invention as discussed in Claim 1.
However, D’Angelico does not specifically disclose demodulating the high frequency signal using discrete non-active components.
Cheung discloses demodulating signal using discrete non-active components (Col.3, Lines 38-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, further in view 

With regards to Claim 9, D’Angelico in view of Joshi, further in view of Howard, in further view of Cheung discloses the claimed limitations as discussed in Claims 4 and 6.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelico in view of Joshi, further in view of Howard, in further view of Cheung, and further in view of  Leah Miller et al. (US 2005/0093173), hereinafter ‘Miller’.

With regards to Claim 5, D’Angelico in view of Joshi, further in view of Howard, in further view of Cheung discloses the claimed invention as discussed in Claim 4.
However, D’Angelico in view of Joshi, further in view of Howard, in further view of Cheung do not specifically disclose non-active components include one or more resistors, capacitors and rectifying diodes.
Miller discloses non-active components include one or more resistors, capacitors and rectifying diodes [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Angelico in view of Joshi, further in view 

With regards to Claim 10, D’Angelico in view of Joshi, in further view of Cheung, and Miller discloses the claimed limitations as discussed in Claims 5 and 6.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.4): D'Angelico does not disclose that a demodulating facility and the vibrating element are part of a same unit. In fact, D'Angelico indicates that the electronics unit (6) performs signal-related functions, and it is clear that the electronics unit is NOT part of the vibratory element.
The Examiner respectfully disagrees. As shown in Fig.1 of D'Angelico, demodulating facility and the vibrating element are part of a same unit when “the same unit” (a vibronic fill-level measuring device 1, D'Angelico [0032], Fig.1) is interpreted similar to Fig.1 of the instant application (Sensor Body 12 [0021], Fig.1). Please note that no other (verbal) interpretations exists in the specification with regards to the “same unit”. In fact, the specification only uses a term “close” to describe a proximity of demodulating facility and the vibrating element. One with ordinary skill in the art, by examining Fig.1 of the instant application and Fig.1 of the reference, will come to a same unit 1.
The Examiner further submits that if the electronics unit 6 is not a part of “vibratory element”, then demodulation 20 is also not a part of vibratory element (fork) 10. However, it is claimed as such.
Please, also review comments in the rejections under the 35 USC § 112 that discuss the above argued feature.

Applicant’s arguments with respect to claim(s) 1 and 6 and “reduced cross talk between an excitation signal and a pick-up signal” (p.5) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/